— Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated November 28, 1977, and made after a hearing, which demoted petitioner from the position of railroad clerk to the position of railroad porter, effective December 5, 1977. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The findings of the respondent were based upon substantial evidence. Further, the penalty imposed is not shockingly disproportionate to the offense (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.